Order entered January 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01124-CV

                          ROBERT ALLEN MILLER, Appellant

                                             V.

                             SHAWN RAE MILLER, Appellee

                     On Appeal from the 469th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 469-54375-2018

                                         ORDER
       Before the Court is appellant’s January 24, 2019 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to February 20, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE